      Case 2:19-cv-01216-TLN-DB Document 35 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN CHOYCE,                                 No. 2:19-cv-1216 TLN DB P
12                       Plaintiff,
13            v.                                       FINDINGS & RECOMMENDATIONS
14    M. OLIVERIA, et al.,
15                       Defendants.
16

17          A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears plaintiff has failed to comply with Local Rule 183(b), which requires that a

19   party appearing in propria persona inform the court of any address change. More than sixty-three

20   days have passed since the court order was returned by the postal service and plaintiff has failed

21   to notify the court of a current address.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice for failure to prosecute. See Local Rule 183(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.”
                                                       1
      Case 2:19-cv-01216-TLN-DB Document 35 Filed 06/14/21 Page 2 of 2


 1            Any response to the objections shall be filed and served within fourteen days after service

 2   of the objections. Plaintiff is advised that failure to file objections within the specified time may

 3   waive the right to appeal the court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: June 14, 2021
 5

 6

 7
     DLB7
     choy1216.33a
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
